DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered. 
Response to Amendment
	The Examiner acknowledges the amending of claims 1 , 8 and 18.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.
The Applicant has argued the current amendments to claims 1, 8 and 18 differentiate from the art of record, namely that Yamamoto makes use of a same wavelength for increasing brightness.
The Examiner agrees in part. Yamamoto does teach the laser diode system to be used for increased brightness/power based on converging the beams ([0006]) to be used for welding, cutting, communications and other industrial applications ([0037]). Yamamoto at [0056] appears to teach how a wavelength is chosen for individual elements. Yamamoto is not found to clearly teach all the laser devices have the same wavelength or a requirement that all the laser devices must have the same wavelength.
The Examiner presents newly found art (Guo et al., US 9209605) which is found to read on the updated claim language including a teaching of converging/overlapping a diode array to a fiber (col.1 .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 18 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 18 have been amended to state that each laser source has a wavelength which is different from each of the other laser sources. The specification as originally filed teaches a multi-wavelength system (spec pg.7 lines 27-30) which makes use of multiple wavelengths combined together. The specification does not describe each wavelength to be different from each of the other wavelengths (e.g. the spec makes clear that more than 1 wavelength is produced but does not make 
Claims 1, 8 and 18 have been amended to state use of “…wavelength-selective mirrors and/or beam-splitters…”. The originally filed specification at pg.9 lines 8-10 states use of “Wavelength-selective mirrors/beam-splitters…”. First, it is unclear whether the forward slash found in the specification represents “and”, “or”,  “and/or” or is being used to separate synonymous/interchangeable labels (e.g. color/colour), thereby making clear support non-evident.
Second, by writing the claims to state “…wavelength-selective mirrors and/or beam-splitters…” the Applicant appears to be trying to distinguish a wavelength-selective mirror from a beam splitter (i.e. the 2 component names/types are not synonymous). Element #9 in figure 1 appears to be operating as a beam splitter and not a mirror, further making clear support non-evident.
Third, by writing the claims to state “…wavelength-selective mirrors and/or beam-splitters…” the language includes the possibility of multiple mirror elements and multiple splitter elements which does not match the original specification or figure 1, further making clear support non-evident.

Based on MPEP 2163.06 I, the outlined areas of new matter have been considered limiting within the claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the use of exclusively mirrors in fig.1 #9 and the use of multiple mirrors and multiple beam-splitters in fig.1 #9 (see 112s outlined above) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2018/0348451, note foreign priority with support) in view of Tayebati et al. (US 2015/0378184), Wolak et al. (US 2011/0203056) and Guo et al. (US 9209605).
With respect to claim 1, Yamamoto teaches a multi-wavelength laser module (fig.1) comprising a base plate (fig.1 #2), a plurality of individual laser sources (fig.1 #1s) mounted on said base plate, at least two of said individual laser sources each including a respective telescope comprising a respective first lens (fig.1 #3 concave [0041]) and a respective second lens (fig.1 #4 convex [0044]), wherein one of said first and said second lens is convex ([0044]) and the other of said first and said second lens is concave ([0041]), wherein said second lens is arranged at a distance from said first lens along a radiation beam path of each of said at least two of said individual laser sources (fig.1 #3 spaced from #4). Yamamoto does not teach a beam angle correction optic used for 2, 3 or all of the laser telescopes and arranged between said first lens and said second lens in said radiation beam path configured to introduce a parallel shift of the radiation beam while maintaining pointing direction between the first and second lens of the telescope, resulting in a shift in pointing direction for a beam from the corresponding individual laser source after passage of the telescope.  Tayebati teaches a multi laser system (fig.9g) using optics which include a beam angle correction optic (fig.9H-J #960) configured to introduce a parallel shift of the radiation beam while maintaining pointing direction (overall direction unchanged upon passing the air-optic-air boundaries of #960), resulting in a shift in pointing direction for a beam from the corresponding individual laser source (from left) after passage of an optic (fig.9H-J 
Tayebati does not specify the beam angle correction optic is a plate, which would ensure the change in angle. Wolak teaches a similar laser array device including a beam angle correcting optic (fig.12-13 #140) that is taught to be a plate ([0073]) and demonstrates the above stated shift (fig.13c). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the plate element of Wolak for the beam adjusting optic of Yamamoto and Tayebati in order to ensure proper alignment of the array beams as well as to make use of an optical element demonstrated to be largely equivalent (MPEP 2144.06 II) and suitable for the intended purpose (MPEP 2144.07).
Yamamoto does not specify each laser outputs a unique wavelength or use of a plurality of wavelength-selective mirrors and/or beam-splitters configured to align the individual laser beams into a combined beam. Guo teaches combining light from laser arrays (fig.2a), that utilizing differing/unique wavelengths between the beams improves convergence/brightness/power (col.1 lines 26-39) and the use of wavelength-selective mirrors and/or beam-splitters (fig.2a #208-1 – 208-m, col.4 line 64 – col.5 line 36) to align the beams into a combined beam (fig.2a #212). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Yamamoto to utilize lasers having unique wavelengths in order to improve convergence/brightness (Guo, col.1 lines 25-35) as desired by Yamamoto ([0006]) as well as to make use of plural wavelength-selective mirrors and/or beam splitters to combine the beams of Yamamoto as Guo has demonstrated such an 
With respect to claim 2, Yamamoto teaches the device outlined above, but does not specify said base plate has a footprint smaller than about 25 x 25 cm2. Selection of a size, such as that of the base plate, is known in the art to be an optimization of fitting a given footprint or architecture, and can also influence cooling amounts when the device is a heat sink ([0039] cooler used). Therefore it would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a base plate of 25x25cm2 in the device of Yamamoto as a means of engineering design choice allowing for the optimization of the given device footprint and the amount of cooling able to be accomplished via the heat sink (see MPEP 2144.04 IV A, 2144.05 II A/B).
With respect to claim 3, Yamamoto, as modified by Wolak, teaches said beam angle correction plate is a plane-parallel plate (Wolak, fig.12-13).  
With respect to claim 4, Yamamoto, as modified, teaches the device outlined above, including the beam angle correction plate has an anti-reflection coating on at least one of its surfaces (Wolak, [0072]). 
With respect to claim 7, Yamamoto teaches the device outlined above, including said individual laser sources are selected from the group: diode lasers ([0039]), diode-pumped solid state lasers, and solid state lasers.  
With respect to claim 16, Yamamoto, as modified, teaches the plurality of individual laser sources includes at least three individual laser sources (fig.1). Yamamoto does not teach one of the sources to be without a telescope. Adding additional laser sources to an array is well-known in the art to provide a higher output power. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an additional laser in the system of Yamamoto to add output power to the system. 

With respect to claim 17, Yamamoto, as modified above, teaches the plurality of individual laser sources includes at least 3 laser sources (fig.1), wherein a beam angle correction plate is provided for all but one of the plurality of individual laser sources (note claim 1’s rejection was for use of correction optics for 2, 3 or all of the lasers).
Claim 18 is rejected for the same reasons outlined in the rejection of claim 1 above.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Tayebati Guo and Wolak in view of O’Shaughnessy et al. (US 9014224).
With respect to claim 5, Yamamoto teaches the device outlined above, including combining multiple sources together (figs.1), but does not teach at least one beam adjusting plate arranged outside of said at least one telescope, said beam adjusting plate being angled in relation to the beam path in order to introduce a parallel adjustment of the position of the beam path. O’Shaughnessy further teaches making use of a plurality of angle adjustment devices downstream from each other (fig.8b #705, #707, #708) and at angles to the beam path. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of additional angle adjusters of the type taught by Yamamoto, Tayebati and Wolak outside of, and downstream from, the telescope arrangement as O’Shaughnessy has demonstrated the usefulness of multiple adjusters to correct/adapt beam positioning as desired to create a compact output.
Claim 6 is rejected for the same reasons outlined in the rejection of claim 3 above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Tayebati, Guo and Wolak in view of Ishige et al. (US 2018/0335582).
With respect to claim 8, Yamamoto, as modified, teaches a method for assembling a multi-wavelength laser system of a type outlined in the rejection of claim 1 above, including fixing or mounting the optical elements ([0037]). Yamamoto does not specify mounting the angle correcting plate after the lasers and telescope and optics. Ishige teaches a multi-laser device including optics and angle adjusting devices (fig.1/2) and further teaches the order of mounting to be: laser, optics and then angle changing device ([0035], wherein the primary reflecting mirror are changing the beam angles). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to mount the components of Yamamoto, Tayebati, Guo and Wolak in the order described by Ishige to ensure proper beam alignment between devices and which steps are suitable for the intended mounting purpose (MPEP 2144.07).

Claims  9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Tayebati, Wolak, Guo and Ishige in view of Hellstrom et al. (US 2011/0244608).
With respect to claims 9 and 11, Yamamoto, as modified, does not specify the fixating in said first and/or second step is made using a heat curing adhesive or the fixating is made using an adhesive that is both ultraviolet, UV, and heat curing, and wherein the adhesive is pre-cured using UV light before being heat cured.  Hellstrom teaches a laser unit with optics (fig.2) which is provided on a base plate (fig.2 #201) wherein the devices are mounted thereon using a heat curing adhesive ([0042]) and the fixating is made using an adhesive that is both ultraviolet, UV, and heat curing, and wherein the adhesive is pre-cured using UV light before being heat cured (Hellstrom, [0052-53]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Tayebati, Guo, Wolak and Ishige in view of Pezeshki et al. (US 2015/0331207).
With respect to claim 10, Yamamoto, as modified, teaches the method outlined above, but does not teach said fixating in said first and/or second step is made by soldering. Pezeshki teaches a laser array integrated with optics on a common base plate (fig.1) wherein use of a solder is taught as an alternative to adhesive ([0076]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of solder for the mounting instead of the adhesive as Pezeshki has taught the solder to be an equivalent means of accomplishing the mounting.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Tayebati, Wolak, Guo Ishige and O’Shaughnessy.
Claim 12 is rejected for the same reasons outlined in the rejection of claim 5 above.
With respect to claim 13, Yamamoto, as modified above, teaches the mounting of the elements, but does not specify the beam adjusting plate is mounted during the second mounting step. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to combine the mounting of both adjusting plates into 1 step in order to simplify the manufacturing process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 2015/0331245 additionally teaches using unique wavelength diodes to improve brightness/convergence of an array of lasers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828